Title: General Orders, 19 March 1777
From: Washington, George
To: 



Head-Quarters, Morristown, March 19th 1777.
Brunswick.Amboy.


Major William McWilliams is appointed an Aide-De-Camp to Major Genl Lord Stirling, and is to be obeyed and respected as such.
The Non-commissioned officers and soldiers of Col: Dayton’s regt whose Arms, & Accoutrements are in repair, are, upon a settlement, to have Credit in their accounts, for the sums stopped from them respectively for said arms &c.—Such of the Arms as have been damaged, and can be repaired, are likewise to be accounted for, with them, making a reasonable allowawnce for the repair; With this the men are to be made acquainted, as soon as possible.
The commanding Officer of the regiment will, on application, receive a Warrant on the Pay-Master-Genl—for the sum necessary—the Arms will then be the property of the public, for which the Colonel, or commanding Officer must be answerable; And he will be careful to take Receipts from the Captains, or Officers commanding Companies, which will so far discharge him; it will be their duty to have them preserved and kept in good order—If any Arms are lost or damaged thro’ carelessness of the Soldiers, the loss or damage must be made good by the individual—As the whole Regiment have not reinlisted, the supernumerary Arms and Accoutrements to be delivered to the Commissary of Military Stores, who will give a Receipt for the same.
